



WARNING

The President of the
panel hearing this appeal directs that the following should be attached to the
file:

An order restricting
publication in this proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or
(4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
presiding judge or justice may make an order directing that any information
that could identify the victim or a witness shall not be published in any
document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence
under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
under this Act, as it read at any time before the day on which this
subparagraph comes into force, if the conduct alleged involves a violation of
the complainants sexual integrity and that conduct would be an offence
referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED:
S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences
being dealt with in the same proceeding, at least one of which is an offence
referred to in paragraph (a).

(2)     In proceedings in respect of the offences
referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
inform any witness under the age of eighteen years and the victim of the right
to make an application for the order; and

(b)     on application made by the victim, the
prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
respect of an offence other than an offence referred to in subsection (1), if
the victim is under the age of 18 years, the presiding judge or justice may
make an order directing that any information that could identify the victim
shall not be published in any document or broadcast or transmitted in any way.

(2.2) In proceedings in
respect of an offence other than an offence referred to in subsection (1), if
the victim is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the victim of their right to make an
application for the order; and

(b) on application of the victim or the prosecutor, make the order.

(3)     In proceedings in respect of an offence under
section 163.1, a judge or justice shall make an order directing that any
information that could identify a witness who is under the age of eighteen
years, or any person who is the subject of a representation, written material
or a recording that constitutes child pornography within the meaning of that
section, shall not be published in any document or broadcast or transmitted in
any way.

(4)     An order made under this section does not
apply in respect of the disclosure of information in the course of the
administration of justice when it is not the purpose of the disclosure to make
the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22, 48; 2015, c.
13, s. 18.

486.6(1)       Every person who fails to comply with
an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
in subsection (1) applies to prohibit, in relation to proceedings taken against
any person who fails to comply with the order, the publication in any document
or the broadcasting or transmission in any way of information that could
identify a victim, witness or justice system participant whose identity is
protected by the order. 2005, c. 32, s. 15.





WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110(1)          Subject to this section, no person
shall publish the name of a young person, or any other information related to a
young person, if it would identify the young person as a young person dealt
with under this Act.

(2)
Subsection (1) does not apply

(a) in a case where the
information relates to a young person who has received an adult sentence;

(b) in a case where the
information relates to a young person who has received a youth sentence for a
violent offence and the youth justice court has ordered a lifting of the
publication ban under subsection 75(2); and

(c) in a case where the
publication of the information is made in the course of the administration of
justice, if it is not the purpose of the publication to make the information known
in the community.

(3) A young person referred to in
subsection (1) may, after he or she attains the age of eighteen years, publish
or cause to be published information that would identify him or her as having
been dealt with under this Act or the
Young Offenders Act
, chapter Y-1
of the Revised Statutes of Canada, 1985, provided that he or she is not in
custody pursuant to either Act at the time of the publication.

111(1)          Subject to this section, no person
shall publish the name of a child or young person, or any other information
related to a child or a young person, if it would identify the child or young
person as having been a victim of, or as having appeared as a witness in
connection with, an offence committed or alleged to have been committed by a
young person.

138(1)          Every person who contravenes
subsection 110(1) (identity of offender not to be published), 111(1) (identity
of victim or witness not to be published), 118(1) (no access to records unless
authorized) or 128(3) (disposal of R.C.M.P. records) or section 129 (no
subsequent disclosure) of this Act, or subsection 38(1) (identity not to be
published), (1.12) (no subsequent disclosure), (1.14) (no subsequent disclosure
by school) or (1.15) (information to be kept separate), 45(2) (destruction of
records) or 46(1) (prohibition against disclosure) of the
Young Offenders
Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(a) is guilty of an indictable offence and liable
to imprisonment for a term not exceeding two years; or

(b)  is guilty of an offence punishable on summary
conviction.





COURT OF APPEAL FOR ONTARIO

CITATION: Ginn (Re), 2018 ONCA 868

DATE: 20181029

DOCKET: C65229

Doherty, Trotter and Paciocco JJ.A.

IN THE MATTER OF: Kristopher Ginn

AN APPEAL UNDER PART XX.1 OF THE
CODE

Stephen F. Gehl, for the appellant

John Patton, for the respondent Her Majesty the Queen

Julie A. Zamprogna Ballès, for the Person in Charge of
the Southwest Centre for Forensic Mental Health Care, St. Josephs Health Care
London

Heard and released orally: October 23, 2018

On appeal against the disposition of the Ontario Review
Board dated, January 9, 2018.





REASONS FOR DECISION

[1]

Mr. Kristopher Ginn appeals a
Criminal Code
s. 672.54(c)
  detention order made by the Ontario Review Board on January 9, 2018. The
  reasons for that order were issued on February 7, 2018. Even though Mr. Ginns
  counsel conceded during the hearing that Mr. Ginn poses a significant risk to
  the public, Mr. Ginn now argues that the Board erred by concluding unreasonably
  that he poses such risk. Mr. Ginn also argues that the Board make a
Carrick
error (based on this courts decision in
Carrick (Re),
2015 ONCA 866)
  by failing to make this determination independently of his admission. We
  disagree.

[2]

The courts comment in
Carrick
at para. 38 that a Board is
required to determine on its own that the accused poses a significant threat to
the safety of the public, regardless of any purported concession that he may have
appeared to have made, should not be over-read. A Board is entitled to rely on
counsels acknowledgement that the significant threat standard has been made:
Kelly
(Re),
2015 ONCA 95, at para. 6. A credible admission by the accused that
he poses a significant threat will naturally and appropriately influence the
outcome.

[3]

Difficulties emerge if a Board relies on an admission of risk to the
extent that it abdicates its responsibility to make its own determination of
dangerousness. In
Carrick
, for example, evidence that Mr. Carrick
presented a significant threat related to his mental disorder was conflicting
and ambiguous. The Board made no apparent attempt to address the conflicts and
ambiguities, leaving the basis for the decision unexplained.

[4]

Here the Board did not abdicate its responsibility to determine the risk
Mr. Ginn poses. The decision reflects a solid foundation for the Boards
decision to accept Mr. Ginns admission that he poses a significant threat to
the safety of the public.

[5]

Before coming to its decision the Board summarized the material
evidence:

·

Mr. Ginn suffers from schizophrenia, substance abuse disorder (in
forced remission in a controlled setting), antisocial personality disorder,
pedophilia and hemophilia and has numerous admissions to mental health care
facilities;

·

[This bullet point has been removed so as to comply with
statutory non-publication requirements. The full text of this bullet point is
available at the Registry of this court].

·

He was found not criminally responsible on account of mental
disorder (NCR) in 2010 after being charged with assault and assault causing bodily
harm after an unprovoked assault on a fellow psychiatric patient;

·

Although at the time of the disposition Mr. Ginns psychosis was
under better control than in the past, he has shown continued symptoms of
schizophrenia, including command hallucinations to harm others and has been
non-compliant with medication in the past;

·

Mr. Ginn believed that his paraphilic and pedophilic urges,
confirmed through years of testing, had decreased, leading to recent testing
from 2016 that confirms earlier testing that he presents a high risk of violent
and/or sexual re-offending. Despite this, Mr. Ginn expresses the wish to work
with children. He clearly lacks insight into his condition;

·

On June 20, 2017 on a community outing he told a woman whose
shirt contained a sexual image but I like little girls;

·

Dr. Prakesh, the hospital representative, is of the opinion that
Mr. Ginn continues to represent a significant threat to the safety of the
public; and

·

Mr. Ginns only social supports are in the hospital.

[6]

After reciting this evidence, the Board then accepted the assessment of
the risk posed by Mr. Ginn made in the hospital report. The Board noted
specifically, (1) long-term and recent assessment results, (2) Mr. Ginns
continued denial of his schizophrenia and pedophilia, and (3) his belief that
he has cured himself making further programming and treatment unnecessary.

[7]

We would dismiss the appeal.

Doherty J.A.

Gary T. Trotter J.A.

David M. Paciocco J.A.


